

[logo1.jpg]
[logo2.jpg]



EMPLOYMENT AGREEMENT


This Agreement is made and entered into on June 15, 2010, by and among Bridge
Capital Holdings (“BCH”), Bridge Bank, National Association (“Bank”) and Thomas
A. Sa (“Executive”) for the purposes set forth hereinafter (“Agreement”).


RECITALS


WHEREAS, BCH is a California corporation and bank holding company registered
under the Bank Holding Company Act of 1956, as amended, subject to the
supervision and regulation of the Board of Governors of the Federal Reserve
System (“BGFRS”);


WHEREAS, BCH is the parent holding company for the Bank, which is a national
banking association and wholly-owned subsidiary of BCH, subject to the
supervision and regulation of the Office of the Comptroller of the Currency
(“OCC”);


WHEREAS, Executive served as the Executive Vice President, Chief Administrative
Officer and Chief Financial Officer of BCH and the Bank pursuant to an
employment agreement dated February 15, 2007, by and among BCH, the Bank and the
Executive (the ”Prior Agreement”); and


WHEREAS, it is the intention of the parties to enter into an employment
agreement for the purposes of assuring the continued services of the Executive
as the Executive Vice President and Chief Risk Officer of the Bank and as the
Executive Vice President, Chief Financial Officer and Chief Strategic Officer of
BCH.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, BCH, the Bank and the Executive agree as follows:


AGREEMENT


1.           Term of Employment; Termination of Prior Agreement and Waiver of
Rights and Benefits and Release of Obligations Thereunder.  Pursuant to this
Agreement, the Bank and BCH employ the Executive and the Executive hereby
accepts employment with the Bank and BCH, upon the terms and conditions
hereinafter set forth.  The term of this Agreement shall be a period of three
(3) years from the date hereof, subject to the termination provisions of
paragraph 16.  Upon the occurrence of the third annual anniversary of the date
of this Agreement, and on each anniversary date thereafter, the term of this
Agreement shall be deemed automatically extended for an additional one (1) year
term, subject to the termination provisions of paragraph 16.

 
 

--------------------------------------------------------------------------------

 


In consideration of the Executive’s base salary and such other benefits provided
pursuant to this Agreement, which the Executive, BCH and the Bank acknowledge
and agree represents an increase in compensation benefits over the compensation
benefits provided under the Prior Agreement and is adequate consideration for
the termination of the Prior Agreement, BCH, the Bank and the Executive agree
that the Prior Agreement is hereby terminated effective as of the date of this
Agreement and that this Agreement is intended by the parties hereto to supersede
in full and constitute a complete replacement for the Prior Agreement and any
rights and benefits thereunder, but does not supersede or replace the rights and
benefits under (i) the Indemnification Agreement specified in paragraph 5 of
this Agreement, (ii) the Supplemental Executive Retirement Plan specified in
paragraph 13(d) of this Agreement, or (iii) any stock option or equity award
agreement between BCH and the Executive as specified in paragraph 12 of this
Agreement.  In furtherance thereof and notwithstanding any provision of this
Agreement or the Prior Agreement to the contrary, the Executive, for himself,
and his heirs, beneficiaries, executors, administrators, trustees, and any other
legal or personal representatives, agents, successors or permitted assignees or
transferees, further expressly agrees to and does hereby waive and relinquish
any and all rights and benefits under the Prior Agreement and specifically
releases the Bank and BCH, and their respective directors, officers, employees,
agents, affiliates and successors, from any obligations, duties and liabilities
under the Prior Agreement including any matters covered or contemplated by
California Civil Code Section 1542 which reads as follows:


“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”


2.           Duties and Obligations of Executive.  The Executive shall serve as
the Executive Vice President and Chief Risk Officer of the Bank and as the
Executive Vice President, Chief Financial Officer and Chief Strategic Officer of
BCH pursuant to this Agreement and shall perform the customary duties of each
such office in the commercial banking industry and such additional duties not
inconsistent therewith, as may from time to time be reasonably requested of him
by the President and Chief Executive Officer and the Board of Directors of BCH.


3.           Devotion to Bank's and BCH’s Business.


(a)           The Executive shall devote his full business time, ability, and
attention to the business of the Bank and BCH during the term of this Agreement
and shall not during the term of this Agreement engage in any other business
activities, duties, or pursuits whatsoever, or directly or indirectly render any
services of a business, commercial, or professional nature to any other person
or organization, whether for compensation or otherwise, without the prior
written consent of the Board of Directors of BCH.  However, the expenditure of
reasonable amounts of time for educational, charitable, or professional
activities shall not be deemed a breach of this Agreement if those activities do
not materially interfere with the services required of the Executive under this
Agreement.  Nothing in this Agreement shall be interpreted to prohibit the
Executive from making passive personal investments.  However, the Executive
shall not directly or indirectly acquire, hold, or retain any interest in any
business competing with or similar in nature to the business of the Bank and
BCH, except passive shareholder investments in other financial institutions and
their respective affiliates which do not exceed five percent (5%) of the
outstanding voting securities in the aggregate in any single financial
institution and its affiliates on a consolidated basis.

 
-2-

--------------------------------------------------------------------------------

 


(b)           The Executive hereby represents and agrees that the services to be
performed under the terms of this Agreement are of a special, unique, unusual,
extraordinary, and intellectual character that gives them a peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law.  The Executive therefore expressly agrees that the Bank and BCH,
in addition to any other rights or remedies that the Bank and BCH may possess,
shall be entitled to injunctive and other equitable relief to prevent or remedy
a breach of this Agreement by the Executive.


4.           Noncompetition, Nonsolicitation and Nondisclosure by the Executive.


(a)           The Executive shall not, during the term of this Agreement,
directly or indirectly, either as an employee, employer, consultant, agent,
principal, stockholder (except as permitted in paragraph 3 (a) of this
Agreement), officer, director, or in any other individual or representative
capacity, engage or participate in any competitive banking or financial services
business without the prior written consent of the Board of Directors of the Bank
or BCH.


(b)           Following termination of this Agreement and the Executive’s
employment hereunder and for a period of twelve (12) months thereafter, the
Executive shall not use any confidential, trade secret, or proprietary
information of the Bank or BCH, or their affiliates and subsidiaries, including
information described in paragraph 6 below, to solicit, encourage or assist,
directly, indirectly or in any manner whatsoever, (i) any employees of the Bank,
BCH or their affiliates and subsidiaries (including any former employees who
voluntarily terminated such employment within a twelve (12) month period prior
to the Executive’s termination of employment with the Bank or BCH) to resign or
to apply for or accept employment with any other competitive banking or
financial services business within the counties in California in which the Bank
has located its headquarters or branch offices; or (ii) any customer, person or
entity that has a business relationship with the Bank or during the twelve (12)
month period prior to the Executive’s termination of employment with the Bank
was engaged in a business relationship with the Bank, to terminate such business
relationship and engage in a business relationship with any other competitive
banking or financial services business within the counties in California in
which the Bank has located its headquarters or branch offices.


(c)           Following termination of this Agreement and the Executive’s
employment hereunder and for a period of twelve (12) months thereafter, the
Executive will not (i) disclose or use in any manner whatsoever, confidential,
trade secret and proprietary information of the Bank, BCH, or their affiliates
and subsidiaries, including information described in paragraph 6 below except as
expressly permitted thereunder; and (ii) assist (by disclosing information
described in paragraph 6 below except as expressly permitted thereunder) any
person or entity, directly, indirectly or in any manner whatsoever, that engages
in or seeks to engage in any competitive banking or financial services business.

 
-3-

--------------------------------------------------------------------------------

 


5.           Indemnification.  The Executive entered into an indemnification
agreement with the Bank dated November 18, 2004, pursuant to which, to the
extent permitted by law and applicable regulations of the BGFRS and OCC, the
Bank, and as applicable BCH, shall indemnify the Executive if he was or is a
party or is threatened to be made a party in any action brought by a third party
against the Executive (whether or not the Bank or BCH is joined as a party
defendant) against expenses, judgments, fines, settlements and other amounts
actually and reasonably incurred in connection with said action if the Executive
acted in good faith and in a manner the Executive reasonably believed to be in
the best interests of the Bank and BCH (and with respect to a criminal
proceeding if the Executive had no reasonable cause to believe his conduct was
unlawful), provided that the alleged conduct of the Executive arose out of and
was within the course and scope of his employment as an officer or Executive of
the Bank and BCH.


6.           Disclosure of Information.  The Executive shall not, either before
or after termination of this Agreement, without the prior written consent of the
Board of Directors of BCH or except as required by law to comply with legal
process including, without limitation, by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process, disclose to anyone any financial information, trade or business
secrets, customer lists, computer software or other information concerning the
business or operations of the Bank or BCH and their respective affiliates and
subsidiaries; provided, that such information shall not include information (i)
in or which enters the public domain (other than by breach of the Executive’s
obligations hereunder); (ii) acquired by the Executive other than in connection
with his employment; or (iii) that is disclosed to the Executive by a third
party not obligated to BCH or the Bank to keep such information confidential. 
The Executive further recognizes and acknowledges that any financial information
concerning any customers of the  Bank or BCH and their respective affiliates and
subsidiaries, as it may exist from time to time, is strictly confidential and is
a valuable, special and unique asset of Bank's and BCH’s business.  The
Executive shall not, either before or after termination of this Agreement,
without such consent or except as required by law, disclose to anyone said
financial information or any part thereof, for any reason or purpose
whatsoever.  In the event the Executive is required by law to disclose such
information described in this paragraph 6, the Executive will provide the Bank
and BCH, and their counsel with immediate notice of such request so that they
may consider seeking a protective order.  If, in the absence of a protective
order or the receipt of a waiver hereunder, the Executive is nonetheless, in the
written opinion of knowledgeable counsel, compelled to disclose any of such
information to any tribunal or any other party or else stand liable for contempt
or suffer other material censure or material penalty, then the Executive may
disclose (on an “as needed” basis only) such information to such tribunal or
other party without liability hereunder.  Notwithstanding the foregoing, the
Executive may disclose such information concerning the business or operations of
the Bank or BCH and their respective affiliates and subsidiaries as may be
required by the BGFRS, OCC or other regulatory agency having jurisdiction over
the operations of the Bank or BCH in connection with an examination of the Bank
or BCH or other proceeding conducted by such regulatory agency.

 
-4-

--------------------------------------------------------------------------------

 


7.           Written, Printed or Electronic Material.  All written, printed or
electronic material, notebooks and records including, without limitation,
computer disks used by the Executive in performing duties for the Bank or BCH,
other than the Executive's personal address lists, telephone lists, notes and
diaries, are and shall remain the sole property of the Bank and BCH.  Upon
termination of employment, the Executive shall promptly return all such material
(including all copies, extracts and summaries thereof) to the Bank or BCH.


8.           Surety Bond and Severance Benefit.  The Executive agrees that he
will furnish all information and take any other steps necessary from time to
time to enable the Bank to obtain or maintain a fidelity bond conditional on the
rendering of a true account by the Executive of all monies, goods, or other
property which may come into the custody, charge, or possession of the Executive
during the term of his employment.  The surety company issuing the bond and the
amount of the bond must be acceptable to the Bank.  All premiums on the bond
shall be paid by the Bank.  The Bank, BCH or their respective successors, shall
have no obligation to pay or provide severance benefits to the Executive in
accordance with paragraph 16 (d) or 16 (e), as applicable, of this Agreement in
the event that the Executive’s employment is terminated in connection with the
Executive’s non-insurability for surety bond coverage as determined in the sole
discretion of the Bank’s insurer at any time during the term of this Agreement.


9.           Base Salary.  The Executive shall receive a base salary at the rate
of two hundred twenty-five thousand dollars ($225,000) for the first twelve (12)
months of the term of this Agreement, payable in installments of approximately
nine thousand three hundred seventy-five dollars ($9,375) on the fifteenth and
last day of each month.  The Executive’s base salary during each subsequent year
of the term of this Agreement shall be subject to annual adjustment increase or
decrease as determined by the BCH’s Board of Directors, in its sole discretion,
resulting from the Board of Directors annual review of the consolidated results
of operations of BCH, Executive's total compensation and such other performance
criteria or factors as the Board of Directors deems appropriate.  All payments
of base salary shall be subject to applicable adjustments for withholding taxes,
prorations for any partial employment period and such other applicable payroll
procedures of the Bank.


10.         Salary Continuation During Disability.  If the Executive for any
reason (except as expressly provided below) becomes temporarily or permanently
disabled so that he is unable to perform the duties under this Agreement, the
Executive shall be paid the base salary otherwise payable to Executive pursuant
to paragraph 9 of this Agreement, reduced by the amounts received by the
Executive from state disability insurance, or worker's compensation or other
similar insurance benefits through policies provided by the Bank or BCH, for a
period of six (6) months from the date of disability.  For purposes of this
paragraph 10, “disability” shall be defined as provided in the Bank's or BCH’s
disability insurance program.

 
-5-

--------------------------------------------------------------------------------

 


11.         Incentive Compensation.  Subject to paragraph 17 of this Agreement,
the Executive shall be entitled to receive an annual incentive compensation
payment pursuant to the terms of the Management Incentive Compensation Plan in
effect at the date of this Agreement and as amended at any future date (the
“Incentive Plan”) or pursuant to any successor incentive plan or arrangement
adopted by the Bank or BCH for its officers.  Except as set forth in the
Incentive Plan or in any successor incentive plan or arrangement, no incentive
compensation payments shall be prorated for a partial year and the Executive
shall not be entitled to receive incentive compensation payments for any year
during the term of this Agreement in which the Executive was not employed by the
Bank or BCH for the full fiscal year.  Notwithstanding any provision of the
Incentive Plan or any successor incentive plan or arrangement, no right of
continued employment or any modification of the “at will” nature of the
Executive’s employment with BCH and/or the Bank shall be conferred upon the
Executive thereunder or result therefrom.


12.         Stock Options/Equity Awards.  The Executive acknowledges having
received the grant of stock options and/or equity awards pursuant to the BCH
Amended and Restated 2001 Stock Option Plan and/or BCH 2006 Equity Incentive
Plan (collectively, the “BCH Plans”).  Any future stock option grant or equity
award to the Executive pursuant to the BCH Plans shall be (i) determined by and
in the sole discretion of the Board of Directors of BCH and (ii) evidenced by a
stock option or equity award agreement in the form required by the BCH Plans. 
Notwithstanding any provision of the BCH Plans or any such stock option or
equity award agreement to the contrary, no right of continued employment or any
modification of the “at will” nature of the Executive’s employment with BCH
and/or the Bank shall be conferred upon the Executive thereunder or result
therefrom.


13.         Other Benefits.  The Executive shall be entitled to those benefits
adopted by the Bank and BCH for all officers of the Bank and BCH, subject to
applicable qualification requirements and regulatory approval requirements, if
any.  The Executive shall be further entitled to the following additional
benefits which shall supplement or replace, to the extent duplicative of any
part or all of the general officer benefits, the benefits otherwise provided to
the Executive:


(a)           Vacation.  The Executive shall be entitled to twenty-two (22)
business days of annual vacation leave at his then existing rate of base salary
each year during the term of this Agreement.  The Executive may be absent from
his employment for vacation as long as such leave is reasonable and does not
jeopardize his responsibilities and duties specified in this Agreement.  The
length of vacation should not exceed ten (10) business days without the approval
of BCH’s Chief Executive Officer.  Vacation time will accrue in accordance with
the Bank's personnel policies.

 
-6-

--------------------------------------------------------------------------------

 


(b)           Automobile Allowance and Insurance.  The Bank or BCH will pay to
the Executive an automobile allowance in the amount of seven hundred fifty
dollars ($750) per month during the term of this Agreement.  The Bank or BCH
shall reimburse the Executive for gasoline or other fuel expenditures related to
business use of the automobile acquired or used by the Executive upon
presentation and approval of receipts, invoices or other appropriate evidence of
such expense in accordance with the policies of the Bank or BCH.  The Executive
shall acquire or otherwise make available for his business and personal use an
automobile suitable to his position and maintain it in good condition and
repair.  The Executive shall (i) obtain and maintain public liability insurance
and property damage insurance policies with insurer(s) acceptable to the Bank
and BCH and with such coverages in such amounts as may be acceptable to the Bank
and BCH from time to time, (ii) provide copies of such policies, endorsements or
other evidence of insurance acceptable to the Bank and BCH and (iii) such
insurance policies shall include notice to the Bank or BCH in the event the
coverages approved by the Bank and BCH are changed in any material respect or
cancelled.  Notwithstanding the foregoing, the Bank or BCH may, in its
discretion, elect to (i) require that the policies name the Bank and BCH as
additional insureds, subject to the requirement that the Executive’s allowance
described above shall be increased in an amount equal to the additional premium
expense, if any, resulting from the Bank and BCH being named as additional
insureds or (ii) provide and pay for such insurance policies in lieu of the
Executive maintaining such policies.


(c)           Insurance.  The Bank or BCH shall provide during the term of this
Agreement at no cost to the Executive group life, health (including medical,
dental, vision and hospitalization), accident and disability insurance coverage
for the Executive and his dependents through a policy or policies provided by
the insurer(s) selected by the Bank or BCH in its sole discretion.


(d)           Supplemental Compensation.  The Bank and the Executive acknowledge
that they have entered into a Supplemental Executive Retirement Plan dated
August 1, 2004, which provides supplemental compensation benefits to the
Executive payable upon retirement or as otherwise set forth in such Plan. 
Notwithstanding any provision of such Plan, no right of continued employment or
any modification of the “at will” nature of the Executive’s employment with BCH
and/or the Bank shall be conferred upon the Executive thereunder or result
therefrom.


(e)           Financial Planning.  The Bank or BCH will reimburse the Executive,
upon presentation and approval of receipts, invoices or other appropriate
evidence of expense in accordance with the policies of the Bank or BCH, for the
cost of (i) consultation with financial planning and/or estate planning
advisors, (ii) premiums incurred by the Executive for personal life and health
insurance coverages supplemental to any group insurance coverages provided by
the Bank or BCH, for the Executive individually and, as applicable, the
Executive’s dependents, (iii) consultation with financial advisors related to
personal investments, (iv) investment advisory and management fees, and (v) tax
planning and accounting fees (the “Permissible Purposes”).  The amount of
reimbursement allowance shall be limited to (i) up to seven thousand five
hundred dollars ($7,500) of the expense incurred by the Executive for the first
year that the Executive incurs expense for any of the Permissible Purposes and
(ii) up to an additional two thousand five hundred dollars ($2,500) of expense
for any of the Permissible Purposes in each subsequent year during the term of
this Agreement.

 
-7-

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing, any portion of such reimbursement allowance which
is not fully spent during a particular year shall carryover and be available for
use by the Executive for the Permissible Purposes in subsequent years during the
term of this Agreement; provided, however, that the maximum aggregate amount of
reimbursement allowance available for use in any particular year shall not
exceed seven thousand five hundred dollars ($7,500) and any amount in excess of
seven thousand five hundred dollars ($7,500) shall lapse and will not carryover
from one year to another year or otherwise be available or increase the
reimbursement allowance in any year during the term of this Agreement.


(f)            Technology Devices and Internet Service.  The Bank or BCH will
provide at its expense the following technology devices to be used by the
Executive for Bank business purposes:  (i) a smartphone and related internet
service for business applications and (ii) a computer and printer and related
DSL internet service maintained at the Executive’s primary residence.  The
technology devices will (i) comply with the Bank’s and BCH’s information
technology policies and (ii) be owned by the Bank at all times during the term
of this Agreement.  The Bank or BCH will reimburse the Executive for the expense
of such smartphone internet and DSL internet services, upon presentation and
approval of receipts, invoices or other appropriate evidence of such expense in
accordance with the policies of the Bank or BCH.


(g)           Reimbursement of Legal Expense.  The Bank or BCH will reimburse
the Executive, upon presentation and approval of receipts, invoices or other
appropriate evidence of expense in accordance with the policies of the Bank or
BCH, for up to three thousand dollars ($3,000) of the expense incurred by the
Executive for consultation with an attorney in connection with the negotiation
and execution of this Agreement.


(h)           Deferred Compensation Plan.  The Executive will be entitled to
participate in any non-qualified deferred compensation plan that the Board of
Directors of the Bank or BCH determines in its sole discretion to establish for
the deferral of compensation earned by the Executive pursuant to this Agreement.


(i)            Education.  The Bank or BCH will reimburse the Executive, upon
presentation and approval of receipts, invoices or other appropriate evidence of
expense in accordance with the policies of the Bank or BCH, for expenses
incurred for education in compliance with education policies established by the
Bank or BCH; provided, that the Executive may incur up to ten thousand dollars
($10,000) per year in additional education expense beyond the limits set forth
in such education policies.


14.         Annual Physical Examination.  The Bank or BCH shall pay or reimburse
the Executive for up to five hundred dollars ($500) of the cost, if any, in
excess of applicable insurance coverage specified in paragraph 13(c) of this
Agreement for an annual physical examination conducted by a California licensed
physician selected by the Executive, the results of which examination shall not
be required to be disclosed to BCH or the Bank.  Any such reimbursement shall be
made upon presentation and approval of receipts, invoices or other appropriate
evidence of such expense in accordance with the policies of the Bank or BCH.

 
-8-

--------------------------------------------------------------------------------

 


15.         Business Expenses; Memberships.  The Executive shall be reimbursed
for all ordinary and necessary expenses incurred by the Executive in connection
with his employment.  The Executive shall also be reimbursed for reasonable
expenses incurred in activities associated with promoting the business of the
Bank and BCH, including expenses for entertainment, travel, conventions,
educational programs, dues and expenses related to membership in a fitness club
and The Silicon Valley Capital Club, or similar items.  All such expenses
described above will be subject to compliance with applicable policies of the
Bank or BCH and any memberships will be further subject to the prior approval of
the Board of Directors of the Bank or BCH in its sole discretion.  All such
reimbursements shall be made upon presentation and approval of receipts,
invoices or other appropriate evidence of such expense in accordance with the
policies of the Bank or BCH.


16.         Termination of Agreement.


(a)           Automatic Termination.  This Agreement shall terminate
automatically without further act of the parties and immediately upon the
occurrence of any one of the following events, subject to either party's right,
without any obligation whatsoever, to waive an event reasonably susceptible of
waiver, and the obligation of the Bank or BCH to pay the amounts which would
otherwise be payable to the Executive under this Agreement through the end of
the month in which the event occurs, except that only in the event of
termination based upon subparagraphs (1), (4) or (10, to the extent of the
Bank's or BCH’s breach) below shall the Executive be entitled to receive
severance benefits based upon automatic termination pursuant to paragraph 16 (d)
of this Agreement:


 
(1)
The occurrence of circumstances that make it impossible or impractical for the
Bank and BCH to conduct or continue its business.
        (2)  The death of the Executive.          (3)  The loss by the Executive
of legal capacity. 

 
 
(4)
The loss by the Bank and BCH of legal capacity to contract.

 
 
(5)
The willful, intentional and material breach or the habitual and continued
neglect by the Executive of his employment responsibilities and duties.


 
-9-

--------------------------------------------------------------------------------

 


 
(6)
The continuous mental or physical incapacity of the Executive, subject to
disability rights under this Agreement.



 
(7)
The Executive's willful and intentional violation of any state or federal
banking or securities laws, or of the bylaws, rules, policies or resolutions of
the Bank or BCH, or the rules or regulations of the BGFRS, Federal Deposit
Insurance Corporation, OCC, or other regulatory agency or governmental authority
having jurisdiction over the Bank or BCH, which has a material adverse effect
upon the Bank or BCH.



 
(8)
The written determination by a state or federal regulatory agency or
governmental authority having jurisdiction over the Bank or BCH that the
Executive is not suitable to act in the capacity for which he is employed by the
Bank or BCH.



 
(9)
The Executive’s conviction of (i) any felony or (ii) a crime involving moral
turpitude, or the Executive’s willful and intentional commission of a fraudulent
or dishonest act.



 
(10)
A material breach of the terms or provisions of this Agreement, which breach
remains uncured after thirty (30) days from the date written notice of breach
including the basis for the good faith determination of breach is given by the
non-breaching party to another party.



(b)           Termination by Bank or BCH.  The Bank or BCH may, at its election
and in its sole discretion, terminate the Executive’s employment and this
Agreement at any time and for any reason or for no reason, upon thirty (30) days
prior written notice to the Executive, without prejudice to any other remedy to
which the Bank or BCH may be entitled either at law, in equity or under this
Agreement.  Unless otherwise agreed in writing between the Executive, the Bank
and BCH, at the time such notice is given the Executive shall immediately cease
performing and discharging the duties and responsibilities of his positions and
remove himself and his personal belongings from the Bank’s and BCH’s premises. 
All rights and obligations accruing to the Executive under this Agreement shall
cease at such termination, except that such termination shall not prejudice the
Executive’s rights regarding employment benefits which shall have accrued prior
to such termination, including the right to receive the severance benefits
specified in paragraph 16 (d) below, and any other remedy which the Executive
may have at law, in equity or under this Agreement, which remedy accrued prior
to such termination.


(c)           Termination by Executive.  This Agreement may be terminated by the
Executive as follows:

 
-10-

--------------------------------------------------------------------------------

 


(i)  the Executive may terminate his employment and this Agreement at any time
and for any reason or no reason, upon thirty (30) days prior written notice to
the Bank or BCH.  Unless otherwise agreed in writing between the Executive, the
Bank and BCH, at the time such notice is given the Executive shall immediately
cease performing and discharging the duties and responsibilities of his
positions and remove himself and his personal belongings from the Bank’s and
BCH’s premises.  All rights and obligations accruing to the Executive under this
Agreement shall cease at such termination, except that such termination shall
not prejudice the Executive's rights regarding employment benefits which shall
have accrued prior to such termination and any other remedy which the Executive
may have at law, in equity or under this Agreement, which remedy accrued prior
to such termination; or


(ii)  the Executive may terminate his employment and this Agreement at any time
upon thirty (30) days prior written notice to the Bank or BCH, based on the
Executive’s good faith determination of the existence of “good reason”
therefore, subject to the right of the Bank or BCH to cure the matter alleged as
the basis for the Executive’s determination that “good reason” exists as
described herein.  In order to be considered a “good reason,” such notice must
be given to the Bank or BCH within ninety (90) days of the occurrence of the
event causing the “good reason” to exist.  For purposes of this Agreement, “good
reason” shall mean that without the Executive’s written consent there occurs (A)
any material adverse change in the nature and scope of the Executive's position,
authorities, responsibilities, duties, or a change of twenty (20) miles or more
in the Executive's location of employment, or any material reduction in the
Executive’s base salary, incentive compensation (including any material adverse
change to the terms of the Incentive Plan after the date of this Agreement) or
other benefits under this Agreement, or (B) any event which reasonably
constitutes a demotion, significant diminution or constructive termination (by
resignation or otherwise) of the Executive's employment.  The Executive shall
specify in any such notice to the Bank or BCH the specific basis for his good
faith determination that “good reason” exists and the Bank or BCH shall have
thirty (30) days within which to cure any matter alleged by the Executive as the
basis for such “good reason” determination by the Executive.  If, in the
reasonable good faith determination of the Executive, the matters alleged by the
Executive as “good reason” are cured within such thirty (30) day period, then
the Executive shall not be entitled to terminate his employment and this
Agreement based thereon.  Unless otherwise agreed in writing between the
Executive, the Bank and BCH, upon termination, the Executive shall immediately
cease performing and discharging the duties and responsibilities of his
positions and remove himself and his personal belongings from the Bank’s and
BCH’s premises.

 
-11-

--------------------------------------------------------------------------------

 


(d)           Severance Benefits - Without a Change in Control.  Subject to
paragraphs 17 and 30 of this Agreement, in the event of automatic termination
based upon paragraph 16 (a) (1), (4) or (10, to the extent of the Bank's or
BCH’s breach), or termination by the Bank or BCH pursuant to paragraph 16 (b),
or termination at the election of the Executive for “good reason” pursuant to
paragraph 16 (c) (ii), then in each such case, the Executive shall receive
severance benefits consisting of (i) a cash payment in an amount equal to one
(1) times the Executive's (A) annual base salary during the year the termination
occurs and (B) average bonus or incentive compensation amount paid to the
Executive in the three (3) year period immediately preceding the termination,
less applicable withholding deductions (in addition to base salary, incentive
compensation, or other payments, if any, due the Executive), payable in lump sum
within thirty (30) days following such termination; (ii) acceleration of vesting
of any stock options or equity awards granted to the Executive pursuant to the
BCH Plans; and (iii) continuation of group insurance coverages specified in
paragraph 13 (c) of this Agreement for the Executive and his dependents pursuant
to The Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), or
under applicable California law pursuant to Assembly Bill No. 1401
(“Cal-COBRA”), with one hundred percent (100%) of premiums for the insurance
coverages payable by the Bank or BCH monthly to the Executive for a period of
twelve (12) months from the date of termination.  Notwithstanding the foregoing
or anything contained in this Agreement to the contrary, the obligation of the
Bank or BCH to pay the premium costs related to the COBRA or Cal-COBRA
continuation of insurance coverages shall terminate at the earlier of the
expiration of twelve (12) months from the date of termination or the date of
commencement of comparable insurance coverages for the Executive by another
employer.  After such expiration date, the Executive shall have such rights to
continue to participate under the Bank’s or BCH’s group health benefits plan at
the Executive’s expense as may be available under COBRA or Cal COBRA.  The
Executive agrees to notify the Bank or BCH as soon as practicable, but not less
than ten (10) business days in advance of the commencement of such comparable
insurance coverages with another employer and to repay to the Bank or BCH any
amounts paid by the Bank or BCH to or for the benefit of the Executive that
overlap the coverages provided by the other employer.


Notwithstanding the foregoing, in the event of a “change in control” as defined
in paragraph 16 (e) below, the Executive shall not be entitled to the severance
benefits pursuant to this paragraph 16 (d) and any rights of the Executive to
severance benefits shall be limited to such rights as are specified in paragraph
16 (e) below.


The Executive acknowledges and agrees that severance benefits pursuant to this
paragraph 16 (d) are in lieu of all damages, payments and liabilities on account
of the early termination of this Agreement and the sole and exclusive remedy for
the Executive for a termination specified in paragraph 16 (d).

 
-12-

--------------------------------------------------------------------------------

 


(e)           Severance Benefits - Change in Control.  The Executive shall be
entitled to receive severance benefits in the event of a “change in control” as
defined herein if, in connection with a change in control or within eighteen
(18) months following consummation of a change in control, (i) the Executive's
employment is terminated by BCH, the Bank or a successor entity to BCH or the
Bank, or by an organization that owns a controlling interest in either such
successor entity; or (ii) the Executive terminates employment based upon the
occurrence, without the Executive’s written consent, of (A) any material adverse
change in the nature and scope of the Executive's position, authorities,
responsibilities, duties, or a change of twenty (20) miles or more in the
Executive's location of employment, or any material reduction in the Executive’s
base salary, incentive compensation (including any material adverse change to
the terms of the Incentive Plan after the date of this Agreement) or other
benefits under this Agreement, or (B) any event which reasonably constitutes a
demotion, significant diminution or constructive termination (by resignation or
otherwise) of the Executive's employment.  In order to receive severance
benefits after termination pursuant to paragraph 16(e) (ii), the Executive must
give written notice to BCH, the Bank or a successor entity to BCH or the Bank,
or to an organization that owns a controlling interest in either such successor
entity, of the Executive’s intention to terminate employment based upon and
within ninety (90) days of the occurrence of an event specified in paragraph
16(e) (ii), and thereafter the recipient of such notice shall have a thirty (30)
day right to cure period from the date of receipt of such notice within which to
rescind or otherwise reverse the occurrence of an event specified in paragraph
16(e) (ii) before the Executive’s termination becomes effective.  An event
constituting a “material adverse change in the nature and scope of Executive’s
position, authorities, responsibilities, duties” or “a demotion, significant
diminution or constructive termination” shall be deemed to have occurred if
following a “change in control,” the Executive is not the sole Executive Vice
President, Chief Financial Officer and Chief Strategic Officer of the successor
entity to BCH and the Executive Vice President and Chief Risk Officer of the
successor entity to the Bank, or any organization that owns a controlling
interest in either such successor entity.


Subject to paragraphs 17 and 30 of this Agreement, the severance benefits
payable pursuant to this paragraph 16 (e) shall consist of (i) a cash payment in
an amount equal to one and one-half (1½) times the Executive's (A) annual base
salary during the year the termination or other event triggering a right to
severance benefits hereunder occurs and (B) average bonus or incentive
compensation amount paid to the Executive in the three (3) year period
immediately preceding the termination, less applicable withholding deductions
(in addition to base salary, incentive compensation, or other payments, if any,
due the Executive), payable in lump sum within thirty (30) days following such
termination; (ii) acceleration of vesting of any stock options or equity awards
granted to the Executive pursuant to the BCH Plans; and (iii) continuation of
group insurance coverages specified in paragraph 13 (c) of this Agreement for
the Executive and his dependents pursuant to The Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), or under applicable California law
pursuant to Assembly Bill No. 1401 (“Cal-COBRA”), with one hundred percent
(100%) of premiums for the insurance coverages payable by the Bank or BCH
monthly to the Executive for a period of eighteen (18) months from the date of
termination.  Notwithstanding the foregoing or anything contained in this
Agreement to the contrary, the obligation of the Bank or BCH to pay the premium
costs related to the COBRA or Cal-COBRA continuation of insurance coverages
shall terminate at the earlier of the expiration of eighteen (18) months from
the date of termination or the date of commencement of comparable insurance
coverages for the Executive by another employer.  After such expiration date,
the Executive shall have such rights to continue to participate under the Bank’s
or BCH’s group health benefits plan at the Executive’s expense as may be
available under COBRA or Cal COBRA.  The Executive agrees to notify the Bank or
BCH as soon as practicable, but not less than ten (10) business days in advance
of the commencement of such comparable insurance coverages with another employer
and to repay to the Bank or BCH any amounts paid by the Bank or BCH to or for
the benefit of the Executive that overlap the coverages provided by the other
employer.  Notwithstanding the foregoing or any other provision of this
Agreement to the contrary, if any part or all of the severance benefits is
subject to taxation under Section 409A of the Internal Revenue Code of 1986, as
amended, as determined by the Bank or BCH, with the advice of its independent
accounting firm or other tax advisors, then the severance payment shall be
subject to modification as set forth hereafter in paragraph 17 of this
Agreement.

 
-13-

--------------------------------------------------------------------------------

 


The Executive acknowledges and agrees that severance benefits pursuant to this
paragraph 16 (e) are in lieu of all damages, payments and liabilities on account
of the events described above for which such severance benefits may be due the
Executive under paragraph 16 (e) of this Agreement.  This paragraph 16 (e) shall
be binding upon and inure to the benefit of the Bank and BCH and their
respective successors and assigns, and the Executive and the Executive’s heirs,
beneficiaries, successors, permitted assigns or transferees, executors,
administrators, trustees, and any other legal or personal representatives.


Notwithstanding the foregoing, the Executive shall not be entitled to receive
severance benefits pursuant to this paragraph 16 (e) in the event of an
occurrence described in paragraph 16 (a), subparagraphs (5), (7), (8), (9), or
(10, to the extent of an Executive breach), or in the event the Executive
terminates employment in accordance with paragraph 16 (c) (i) and the
termination is not a result of or based upon the occurrence of any event
described in paragraph 16 (e) (ii) above.


A “change in control” for purposes of this Agreement and paragraph 16 (e),
subject to the limitation of Section 409A of the Internal Revenue Code of 1986,
as amended, set forth in paragraph 17 of this Agreement, shall mean the
occurrence of any of the following events with respect to the Bank or BCH: (i) a
change in control of a nature that would be required to be reported in response
to Item 6 (e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or in response to any
other form or report to the regulatory agencies or governmental authorities
having jurisdiction over the Bank or BCH or any stock exchange on which BCH's
shares are listed which requires the reporting of a change in control; (ii) any
merger, consolidation or reorganization of the Bank or BCH in which the Bank or
BCH does not survive; (iii) any sale, lease, exchange, mortgage, pledge,
transfer or other disposition (in one transaction or a series of transactions)
of any assets of the Bank or BCH having an aggregate fair market value of fifty
percent (50%) or more of the total value of the assets of the Bank or BCH,
reflected in the most recent consolidated audited or interim unaudited balance
sheet of BCH; (iv) a transaction whereby any “person” (as such term is used in
the Exchange Act) or any individual, corporation, partnership, trust or any
other entity is or becomes the beneficial owner, directly or indirectly, of
securities of BCH or Bank representing twenty-five percent (25%) or more of the
combined voting power of BCH’s or Bank’s then outstanding securities; (v) a
situation where, in any one-year period, individuals who at the beginning of
such period constitute the Board of Directors of the Bank or BCH cease for any
reason to constitute at least a majority thereof; or (vi) the shareholder(s) of
the Bank or BCH approve the sale or transfer of substantially all of the Bank’s
or BCH’s assets to parties that are not within a “controlled group of
corporations” (as that term is defined in Section 1563 of the Internal Revenue
Code of 1986, as amended) in which the Bank, or as applicable BCH, is a member.

 
-14-

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing or anything else contained herein to the contrary,
(i) if the individuals who constitute the directors of the Bank and BCH at the
time a definitive agreement for a proposed transaction described above
(excepting therefrom the situation described in subparagraph (v) above) is
executed will, according to the terms of the definitive agreement, constitute a
majority of the members of the board of directors of the resulting entity(ies)
or acquiring person(s) that control(s) or is(are) the successor(s) to the Bank
and BCH immediately after the transaction, then before a transaction or event
that would otherwise constitute a change in control shall be deemed to have
occurred, such directors of the Bank and BCH may determine by majority vote that
the specific transaction or event does not constitute a change in control; and
(ii) there shall not be a change in control hereunder in the event that (A) an
Employee Stock Ownership Plan is sponsored by BCH which is the party that
acquires “control” or is the principal participant in the transaction
constituting a “change in control,” as described above, or (B) a reorganization
is initiated by the Board of Directors of the Bank or BCH in which the Bank is
merged with and into another wholly-owned bank subsidiary of BCH to consolidate
operations under the charter of such other bank subsidiary.


17.         Section 409A Limitation.


(a)           General.  It is the intention of BCH, the Bank and the Executive
that this Agreement shall be interpreted and administered consistent with
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and that the severance benefits payable to the Executive under this Agreement
either be exempt from, or otherwise comply with, Section 409A.  Notwithstanding
any other term, provision, or other matter set forth elsewhere in this
Agreement, to the extent that any provision of this Agreement may be determined
by BCH or the Bank, with the advice of its independent accounting firm or other
tax advisors, to be subject to and not in compliance with Section 409A, such
provisions shall be interpreted in the manner required to comply with Section
409A.


BCH, the Bank and the Executive further acknowledge and agree that if, in the
judgment of BCH or the Bank, with the advice of its independent accounting firm
or other tax advisors, amendment of this Agreement is necessary to clarify any
of the terms of this Agreement, or to comply with Section 409A, BCH, the Bank
and the Executive will negotiate reasonably and in good faith to amend the terms
of this Agreement to the extent necessary so that it complies (with the most
limited possible economic effect on BCH, the Bank and the Executive) with
Section 409A.

 
-15-

--------------------------------------------------------------------------------

 


(b)           Payments to Specified Employees.  Notwithstanding any provision of
this Agreement to the contrary, if the Executive is considered a “Specified
Employee” (as defined below), any distributions hereunder which would otherwise
be made to the Executive pursuant to the terms of this Agreement shall not be
made during the first six (6) months following termination of employment that
constitutes a separation from service pursuant to Section 409A unless the
Executive dies prior to the end of such six (6) month period.  Any distribution
which would otherwise be paid to the Executive during such six (6) month period
shall be accumulated and paid to the Executive in a lump sum on the first day of
the seventh (7th) month following such a separation from service.  All
subsequent distributions shall be paid in the manner otherwise specified in this
Agreement.


The term “Specified Employee” shall mean an employee who at the time of
separation from service is a “Key Employee” of BCH or the Bank or a successor
entity of either, if any stock of BCH, the Bank or a successor entity of either
is publicly traded on an established securities market or otherwise.  For
purposes of this Agreement, an employee is a Key Employee if the employee meets
the requirements of section 416(i)(1)(A)(i), (ii), or (iii) of the Internal
Revenue Code of 1986, as amended (applied in accordance with the regulations
thereunder and disregarding section 416(i)(5) thereof) at any time during the
twelve (12) month period ending on December 31 (the "Identification Period"). 
If the employee is a Key Employee during an Identification Period, the employee
is treated as a Key Employee for purposes of this Agreement during the twelve
(12) month period that begins on the first day of April following the close of
the Identification Period.


18.         Gross-Up of Section 280G and 409A Tax.  If all or any portion of the
amounts payable to the Executive under this Agreement, either alone or together
with other payments which the Executive has the right to receive from the Bank
or BCH, constitute “excess parachute payments” within the meaning of Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”), that are
subject to the excise tax imposed by Section 4999 of the Code (or similar tax
and/or assessment), or any tax is imposed on the Executive under Section 409A,
the Bank or BCH (and its successor) shall increase the amounts payable under
this Agreement to the extent necessary to afford the Executive substantially the
same economic benefit under this Agreement as the Executive would have received
had no such excise tax under Section 280G or tax under Section 409A been imposed
on the payments due the Executive under this Agreement. The determination of the
amount of any such taxes shall be made by the independent accounting firm
employed by the Bank or BCH, immediately prior to the change in control, or such
other independent accounting firm or advisor as may be mutually agreeable to the
Bank or BCH (and their respective successor), and the Executive in the exercise
of their reasonable good faith judgment.  If, at a later date, it is determined
(pursuant to final regulations or published rulings of the Internal Revenue
Service, final judgment of a court of competent jurisdiction, or otherwise) that
the amount of any such taxes payable to the Executive is greater than the amount
initially so determined, then the Bank or BCH (or its successor) shall pay to
the Executive an amount equal to the sum of such additional taxes and any
interest, fines and penalties resulting from such underpayment, plus an amount
necessary to reimburse the Executive substantially for any income, excise or
other taxes payable by the Executive with respect to such amounts.

 
-16-

--------------------------------------------------------------------------------

 


19.         Notices.  Any notices to be given hereunder shall be in writing and
may be transmitted by personal delivery or by U.S. mail, registered or
certified, postage prepaid with return receipt requested.  Mailed notices shall
be addressed to the Executive at the address listed in the Executive’s personnel
file and to the Bank or BCH at its principal business office located at 55
Almaden Blvd., San Jose, California.  A party may change the address for receipt
of notices by written notice in accordance with this paragraph 19.  Notices
delivered personally shall be deemed communicated as of the date of actual
receipt; mailed notices shall be deemed communicated as of three (3) days after
the date of mailing.


20.         Arbitration.  All claims, disputes and other matters in question
arising out of or relating to this Agreement or the breach or interpretation
thereof, other than those matters which are to be determined by the Bank or BCH,
in its sole and absolute discretion, shall be resolved by binding arbitration
before a representative member, selected by the mutual agreement of the parties,
of the Judicial Arbitration and Mediation Services, Inc. (“JAMS”), in accordance
with the rules and procedures of JAMS then in effect which are incorporated
herein by this reference.  In the event JAMS is unable or unwilling to conduct
such arbitration, or has discontinued its business, the parties agree that a
representative member, selected by the mutual agreement of the parties, of the
American Arbitration Association (“AAA”), shall conduct such binding arbitration
in accordance with the rules and procedures of the AAA then in effect which are
incorporated herein by this reference.  Notice of the demand for arbitration
shall be filed in writing with the other party to this Agreement and with JAMS
(or AAA, if necessary).  In no event shall the demand for arbitration be made
after the date when institution of legal or equitable proceedings based on such
claim, dispute or other matter in question would be barred by the applicable
statute of limitations.  Any award rendered by JAMS or AAA shall be final and
binding upon the parties, and as applicable, their respective heirs,
beneficiaries, legal representatives, agents, successors and assigns, and may be
entered in any court having jurisdiction thereof.  The obligation of the parties
to arbitrate pursuant to this clause shall be specifically enforceable in
accordance with, and shall be conducted consistently with, the provisions of
Title 9 of Part 3 of the California Code of Civil Procedure.  Any arbitration
hereunder shall be conducted in San Jose, California, unless otherwise agreed to
by the parties.


21.         Attorneys' Fees and Costs.  In the event of litigation, arbitration
or any other action or proceeding between the parties to interpret or enforce
this Agreement or any part thereof or otherwise arising out of or relating to
this Agreement, the prevailing party shall be entitled to recover its costs
related to any such action or proceeding and its reasonable fees of attorneys,
accountants and expert witnesses incurred by such party in connection with any
such action or proceeding.  The prevailing party shall be deemed to be the party
which obtains substantially the relief sought by final resolution, compromise or
settlement, or as may otherwise be determined by order of a court of competent
jurisdiction in the event of litigation, an award or decision of one or more
arbitrators in the event of arbitration, or a decision of a comparable official
in the event of any other action or proceeding.  Every obligation to indemnify
under this Agreement includes the obligation to pay reasonable fees of
attorneys, accountants and expert witnesses incurred by the indemnified party in
connection with matters subject to indemnification.

 
-17-

--------------------------------------------------------------------------------

 


22.         Entire Agreement.  This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties with respect to the
employment of the Executive by the Bank and BCH and contains all of the
covenants and agreements between the parties with respect to the employment of
the Executive by the Bank and BCH; provided, that, this Agreement does not
supersede or replace the rights and benefits under (i) the Indemnification
Agreement specified in paragraph 5 of this Agreement, (ii) the Supplemental
Executive Retirement Plan specified in paragraph 13(d) of this Agreement or
(iii) any stock option or equity award agreement between BCH and the Executive
as specified in paragraph 12 of this Agreement.  Each party to this Agreement
acknowledges that no other representations, inducements, promises, or
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, which are not set forth herein, and that no other
agreement, statement, or promise not contained in this Agreement shall be valid
or binding on either party.


23.         Modifications.  Any modification of this Agreement will be effective
only if it is in writing and signed by a party or its authorized representative.


24.         Waiver.  The failure of a party to insist on strict compliance with
any of the terms, provisions, covenants, or conditions of this Agreement by
another party shall not be deemed a waiver of any term, provision, covenant, or
condition, individually or in the aggregate, unless such waiver is in writing,
nor shall any waiver or relinquishment of any right or power at any one time or
times be deemed a waiver or relinquishment of that right or power for all or any
other times.


25.         Partial Invalidity.  If any provision in this Agreement is held by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remaining provisions shall nevertheless continue in full force and effect
without being impaired or invalidated in any way.


26.         Interpretation.  This Agreement shall be construed without regard to
the party responsible for the preparation of the Agreement and shall be deemed
to have been prepared jointly by the parties.  Any ambiguity or uncertainty
existing in this Agreement shall not be interpreted against either party, but
according to the application of other rules of contract interpretation, if an
ambiguity or uncertainty exists.


27.         Governing Law and Venue.  The laws of the State of California, other
than those laws denominated choice of law rules, shall govern the validity,
construction and effect of this Agreement.  Any action which in any way involves
the rights, duties and obligations of the parties hereunder and is not resolved
by binding arbitration shall be brought in the courts of the State of California
and venue for any action or proceeding shall be in Santa Clara County or in the
United States District Court for the Northern District of California, and the
parties hereby submit to the personal jurisdiction of said courts.

 
-18-

--------------------------------------------------------------------------------

 


28.         Payments Due Deceased Executive.  If the Executive dies prior to the
expiration of the term of his employment, any payments that may be due the
Executive from the Bank or BCH under this Agreement as of the date of death
shall be paid to the Executive's heirs, beneficiaries, successors, permitted
assigns or transferees, executors, administrators, trustees, or any other legal
or personal representatives.


29.         Assignment/Binding Effect.  Except as specifically set forth in this
Agreement, the Executive may not assign, delegate or otherwise transfer any of
the Executive’s rights, benefits, duties or obligations under this Agreement
without the prior written consent of the Bank and BCH.  This Agreement shall
inure to the benefit of and be binding upon the Bank and BCH and their
respective successors and assigns, and the Executive and the Executive’s heirs,
beneficiaries, successors, permitted assigns or transferees, executors,
administrators, trustees, and any other legal or personal representatives.


30.         TARP Limitations.  The parties acknowledge and agree that BCH has
entered into agreements in connection with the sale of BCH securities to the
United States Department of Treasury (the “Treasury”) under the TARP Capital
Purchase Program (the “CPP”) and the Executive has also entered into an
agreement waiving certain rights under executive compensation arrangements such
as this Agreement.  Such agreements with the Treasury (the “CPP Agreements”)
impose limitations upon executive compensation arrangements which are binding
upon BCH, the Bank and the Executive.  Among the executive compensation
limitations imposed under the CPP are (i) prohibitions upon adoption of
compensation arrangements that may incentivize management officers such as the
Executive to take unnecessary and excessive risks, (ii) restrictions upon making
any payment that would be considered a golden parachute payment in violation of
the CPP, and (iii) requirements that any bonus and incentive compensation paid
to the Executive is subject to recovery or “clawback” if the payments were based
on materially inaccurate financial statements or performance metric criteria. 
The parties further acknowledge and agree that additional limitations may be
imposed by the United States Congress, Treasury, and/or banking regulatory
authorities having jurisdiction over the operations of BCH and the Bank which
may affect the rights and obligations of BCH, the Bank and the Executive under
this Agreement and/or pursuant to such other compensation arrangements.


Notwithstanding any provision of this Agreement to the contrary, BCH, the Bank
and the Executive further acknowledge and agree that the limitations and
restrictions under the CPP Agreements will continue in effect as limitations and
restrictions upon the provisions of this Agreement and the rights and
obligations of the parties hereunder including, but not limited to, the
Executive’s entitlement or right to receive incentive compensation under Section
11, severance benefits under Sections 16(d) and 16(e), tax gross-up under
Section 18 and/or such other compensation provided for in this Agreement, until
such time as the CPP Agreements and any limitations or restrictions imposed
under current or future regulations promulgated by the United State Congress,
Treasury, and/or banking regulatory authorities having jurisdiction over the
operations of BCH and the Bank are terminated.  Any conflicts between the
provisions of this Agreement and the foregoing limitations and restrictions
shall be resolved in favor of compliance with such limitations and restrictions.

 
-19-

--------------------------------------------------------------------------------

 


31.         Effect of Termination on Certain Provisions.  Upon the termination
of this Agreement, the obligations of the Bank, BCH and the Executive hereunder
shall cease except to the extent of the Bank’s or BCH’s obligation to make
payments, if any, to or for the benefit of the Executive following termination,
and provided that paragraphs 4, 5, 6, 7, 17, 18, 19, 20, 21, 22, 24, 25, 26, 27,
28, 29, 30 and 31 shall remain in full force and effect.


32.         Advice of Counsel and Advisors.  The Executive acknowledges and
agrees that he has read and understands the terms and provisions of this
Agreement and prior to signing this Agreement, he has had the advice of counsel
and/or such other advisors as he deemed appropriate in connection with his
review and analysis of such terms and provisions of this Agreement.


33.         Required Regulatory Approvals.  Notwithstanding any provision of
this Agreement to the contrary, if approvals of banking regulatory or other
governmental authorities having jurisdiction over the operations of BCH or the
Bank are required as a condition to Executive’s employment pursuant to this
Agreement including, without limitation, the approval of the BGFRS or its
Federal Reserve Bank of San Francisco, the FDIC, or the OCC, then in such event
this Agreement shall not be effective until such approvals are obtained.  In the
event any such approvals are not obtained, this Agreement and the rights and
obligations of the parties hereunder shall automatically and without further
action of any party hereto be terminated.

 
-20-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written in the City of San Jose, County of Santa Clara, State of
California.


BRIDGE CAPITAL HOLDINGS
 
EXECUTIVE
       
By:
  
 
  
 
Allan C. Kramer, M.D.
 
Thomas A. Sa
 
Chairman of the Board
           
By:
  
     
Thomas M. Quigg
     
Vice-Chairman of the Board and
     
Chairman of the Compensation
     
Committee
           
BRIDGE BANK, NATIONAL ASSOCIATION
           
By:
  
     
Allan C. Kramer, M.D.
     
Chairman of the Board
           
By:
  
     
Thomas M. Quigg
     
Vice-Chairman of the Board and
     
Chairman of the Compensation
     
Committee
   


 
-21-

--------------------------------------------------------------------------------

 
